Bartol, J.,
delivered the opinion of this court.
The question which gave rise to this controversy, involves the construction of the act of 1858, ch. 256, and inasmuch as that question has been fully argued, and the solicitors on both sides have united in expressing the wish, that the judgment of this court should be pronounced thereon, for the purpose of definitively settling other cases, now pending and awaiting the decision of this, we deem it unnecessary to pass upon the question of jurisdiction. For conceding that the Superior court had jurisdiction over the case, without however so deciding, it is admitted by the appellee, that if the construction of the act, claimed and insisted on by him, be erroneous, he is not entitled to the relief prayed in his bill of complaint, and the injunction granted by the Superior court must be dissolved. It appears from the record, that the complainant, with his partner in trade, on the 1st of July 1858, had contracted with a certain William S. Pawson for the purchase of a lot of wheat, represented by sample. The wheat was delivered at the warehouse of complainant, and the appellant, Frazier, the Inspector General of grain in and for Baltimore city, w'as notified that the same was ready to be measured and weighed. The appellant proposed to measure said wheat, and to ascertain its weight by weighing one bushel in every sixty, according to the long established usage in Baltimore. The complainant objected to that mode of weighing, and insisted, that the appellant was bound, under the law, to weigh the whole parcel, and upon the refusal of the appellant to adopt that construction of the law, the complainant proceeded to have the same measured and weighed, himáelf, and thereupon, proceedings were instituted against him before a justice of the peace, to recover the penalty under the 15th section of the act. Then, on application of the complainant, the Superior court, sitting in equity, issued an injunction to restrain the *301proceeding before the justice of the peace, and from the order Of said court refusing to dissolve the injunction, this appeal was taken.
It is admitted in the case, “that the practice of weighing wheat in the city of Baltimore, prior to the act of 1858, ch. 256, always has been, to weigh one bushel in sixty, as the index or mode of determining the weight between the buyer and seller; and that in this case the inspector was ready, and offered to weigh the wheat according to said practice, and that the inspector refused to weigh the wheat in any other mode, and has ever since refused -to weigh wheat in any other mode; and that the complainant, in consequence of such refusal, and alleging that the law did require all the wheat to be weighed, proceeded to Weigh the same, by weighing one bushel in every sixty, in order, as he alleged, to ascertain the true quantity of wheat in the lot, which he and his partner had purchased of said Pawson, and which lot, being contracted for at a given price per bushel, and the number of bushels not being known at, the time of the contract, the complainant weighed the wheat in manner aforesaid, and he and his said partner paid and settled for said lot of wheat, as of the quantity ascertained by such weighing of one bushel in every sixty, by the complainant as aforesaid.”
Upon this state of facts, the question presented for our decision, is, whether the inspector, by measuring and weighing the wheat in the mode proposed by him, was fulfilling the requirements of the act of 1858? The principles which govern courts of justice in the construction of statutes, are simple and well defined. Among them the cardinal one is, that the intention of the Legislature shall be carried out. That intention is to be collected from the words of the statute, by considering every part of it. 2 Cranch., 386.
It may also be ascertained, by considering “the cause or necessity of making the act, or from foreign circumstances.” 4 G. & J., 152.
Guided by these rules, we have but little difficulty in coming to a conclusion, upon the proper construction of the act of 1858, and ascertaining the true intent of the Legislature in *302passing it. The object and general purpose of the law was, to provide a competent and suitable officer, to inspect grain sold in the city of Baltimore, and to ascertain, with fairness and accuracy, the true quantity sold by weighing and measuring; to establish a system by which the Legislature supposed the former would more honestly receive, and the merchant more honestly pay, exactly for what is sold and bought. The act proposes to accomplish this result, not by introducing a new mode of weighing and measuring, but (to use the language of the judge of the Superior court) by placing “between the buyer and seller, an impartial officer of the law, with duties defined, and their faithful performance secured by a bond and an oath.”
Great stress has been laid, by the appellee, upon the language of the 5th section. It is in these words: “That the said inspectors shall also' carefully weigh and determine the weight of all wheat that shall be inspected by them, or carried to the said city for sale, and for that purpose shall procure, at reasonable and proper cost, suitable weights and scales to effect the purpose herein contemplated.”
It is said, that the weight of a lot of wheat cannot be ascertained, without weighing all and every part of it. “ That all means all, and nothing less.” This view of the case would confine us to the words of the 5th section alone; our duty is to look at the whole act, and to construe it by considering all its provisions.
“The office of a good expositor of an act of Parliament, is, to make construction on all the parts together, and not of one part only by itself; nemo enim aliquam partem recte intelligere possit, antequam totum iterum atque iterum perlegerit.” 3 Coke Rep., 59.
The act requires that all shall be inspected; yet it is obvious by the words of the 3rd section, that the Legislature designed, that by the inspection of two fair average samples from any lot, the quality of the whole lot should be determined. Why not then ascertain the weight of the lot., by weighing a fair-average portion of it and measuring the whole? If the whole is to be weighed to determine the quantity, why require it to *303be measured at all? If the construction of the appellee is correct, measuring would be useless; yet the act, throughout, constantly associates the measure of wheat, “'the bushel” with the weight. The Legislature requires the quantity to be ascertained by weighing and measuring. What is meant by these words as used in the act of Assembly ? Now, looking at the admitted facts in this case, it seems to us that the terms, weighing and measuring wheat in the city of Baltimore, have obtained a certain and definite meaning; if so, that meaning must be given to the words of the statute.
“It is a familiar rule, that words in a statute shall be taken in their accepted and known sense.” Medley vs. Williams, 7 G. & J., 71.
Again, it is admitted that an immemorial usage has existed in Baltimore, by which the weight, of a lot of wheat, as between buyer and seller, has always been ascertained by weighing one bushel in sixty. If the meaning of the words of the act be uncertain, the law authorises us to resort to the usage' for their interpretation.
“Doubtful words, in a general statute, may be expounded with reference to a general usage, and when a statute is applicable to a particular place only, such words may be construed bjr usage at that place.” Love vs. Hinckley, Abb. Adm., 436.
This rule is founded in reason and common sense, and is peculiarly applicable to the case before us. The Legislature must be presumed to have acted with a knowledge of the usage existing in Baltimore, and if it had been their purpose to inaugurate a new mode of weighing, they would have declared their intention in plain and unequivocal terms.
We think there is great force in the argument, based on the inconvenience that would result from adopting the construction claimed in this case by the appellee. When we consider the immense quantity of wheat which finds a market in the great commercial mart of our State, it is perfectly obvious, that it is almost, if not entirely, impracticable, to weigh every bushel. To give such a construction to the act, would be to subject the community to the greatest inconvenience, expose *304the parties interested to enormous expense and delay, and entirely frustrate the whole objects of the law.
(Decided April 19th, 1859.)
Chief Justice Marshall, in the case of Fisher vs. Blight, 2 Cranch, 386, said: “It is also true, that where great inconvenience will result from a particular construction, that construction is to be avoided, unless the meaning of the Legislature be plain, in which case it must be obeyed.”
No sound rule of construction can authorize us, to impute to the Legislature a purpose in passing the act of 1858, which would entail such mischievous consequences as we have described, or make the statute nugatory.
Whatever may be the differences of opinion with regard to the policy or expediency of the law, our duty in administering it is, to give effect to the legislative will, fairly ascertained and interpreted, according to established rules of construction.
We are of opinion that the order of the Superior court, from which this appeal was taken, ought to be reversed, and the bill dismissed, and will sign a decree accordingly.

Order reversed and hill dismissed, with costs to appellant.